Title: Debates and Resolutions Related to the Regulation of Commerce by Congress, Including a Call for a Convention at Annapolis, November 1785–January 1786 (Editorial Note)
From: 
To: 


Editorial Note
History is replete with ironies and surely one occurring fairly early in JM’s development as a public man concerns the Annapolis convention of 1786. Often cited as a seedling for the full-grown Federal Convention of 1787 where JM was thrust into the national prominence he maintained for the next three decades, the documents and letters emanating from the October 1785 session of the Virginia General Assembly show that Madison was consistently lukewarm to the convention approach as a remedy for the ills of the national government. As JM’s views of the national crisis of 1783–1786 developed, he became convinced that the only stable foundation for the national government was a steady, permanent revenue. Ways and means of procuring that income, the lack of which was a daily embarrassment to the Confederation, was of much greater interest to JM in 1784–1785 than expedient measures that promised only temporary solutions to the basic problem.
Shortly before the October 1785 session of the Virginia General Assembly convened, JM visited New York and Philadelphia and there held conversations with others who shared his great concern over a permanent source of income for the Confederation. In a letter to Jefferson, JM dismissed several proposals as impracticable and revealed a willingness to use force as a way of coercing such recalcitrant states as Rhode Island into a viable federal bond. JM’s letter indicated his preference for a revision in the Articles of Confederation that would give Congress the power to regulate trade and at the same time provide a system of duty collections that would pour vital cash into a federal treasury notorious for its emptiness (JM to Jefferson, 3 Oct. 1785). At the earlier sessions of the Virginia legislature JM had tried to bend his colleagues into a more flexible attitude toward national commercial regulation, but at the May and October 1784 sessions the opposition of Patrick Henry and Richard Henry Lee made such gestures futile. Congress had reopened the issue again in the spring of 1785 by asking the states to revise the ninth Article of Confederation so that the interstate squabbles over imports and exports, the prohibitive features of foreign trade regulations (particularly those affecting the West Indies market), and the creation of a national income source could all be handled in the same solution.
JM had returned to Richmond convinced from his northern trip that Virginia could be the keystone to a whole plan of national commercial regulation. He expected the other states would look, as they so often did, to Virginia for a cue to their own conduct. Thus when the October 1785 session opened, JM’s foremost concern was the passage of resolutions approving an alteration of the Articles of Confederation that would permit Congress to regulate America’s international trade. Fortunately, Henry was now governor and not able to use his forensic skills to impede the legislation intended to show other states that Virginia was willing to hand its commercial regulatory powers over to Congress. The discouraging fact, outside of the local politics apparent in Richmond, was that all thirteen states would have to approve the change. Still, JM thought a revision of Article IX was preferable to the calling of a convention to discuss the needed reforms. He had spoken against conventions when New York proposed the idea in 1782 and was no more interested when Massachusetts brought the same approach forward in 1785.
The documents which follow show Madison’s unwavering determination to strike the problem at its root. Had the resolutions of 14 November passed, they would have been used as coercive ammunition for legislators in the seaboard states who were mindful of their shipping and mercantile interests and would have shown the confidence of a southern state in the federal government, which was not then apparent. For as a state dependent upon outsiders for ships to carry her tobacco to foreign ports and bring her goods back from them, Virginians well knew they would be in a position to be damaged by federal regulations if they were drawn for the benefit of the New England shipowners and not for the national good. Richard Henry Lee had counseled against the “Intrigue and coalition” of the New England carriers who “might fix a ruinous Monopoly upon the trade & productions of the [southern] Staple States” (Lee to John Jay, 11 Sept. 1785, Ballagh, Letters of Lee, II, 389). On the other hand, JM was a rarity in southern politics—a public man willing to trust the national legislature to do the right thing for the whole country, not for a single section. His colleagues were in no mood for such magnanimity, as the votes of 30 November and 1 December proved. In some despair, JM finally joined with the opposition to vote down the resolution that would have limited the national regulatory power to a fixed period of somewhere between thirteen and twenty-five years. He believed the power had to be unlimited for it to be effective. Otherwise, the same difficulties would be encountered all over again, and a time limit made the resolution unpalatable to JM. When those legislators who were more inclined to compromise suggested that an interstate convention might provide ideas on ways to keep the Confederation from tottering, JM was not an enthusiastic supporter for the implementing resolution of 21 January 1786 even though he was aware of the drafter’s intentions. The slight attention JM initially paid to the resolution, which created the Annapolis convention by calling on other states to join in the endeavor, is indicated by his reports of the incident to Jefferson and Monroe (22 Jan. 1786). He alluded to the resolution as having been proposed by John Tyler at the eleventh hour when adjournment was minutes away and when it was apparent that all the declamation of the session on trade regulation had “produced nothing.”
So JM thought the notion of meeting in Annapolis a poorly baked half-loaf. His hopes in January 1786 still rested in some kind of miraculous event that would bring such diverse men as the Rhode Islanders and Georgians into an agreement and save the Union from perishing because of pecuniary malnutrition. Keeping the United States solvent while her citizens battled for world markets seemed as great a challenge as George III’s armies had furnished.
Over a year before the plan for a general overhaul of the Confederation gained ground JM labored to replace parts of the cumbersome federal machinery. Early in the October 1785 session the House of Delegates appointed a special committee to prepare an authorization for the Virginia delegates in Congress to support more flexible commercial regulations. Long an advocate of expanded national legislation in this field, JM served on the committee which made a report on 14 November (JHDVJournal of the House of Delegates of the
          Commonwealth of Virginia; Begun and Held at the Capitol, in the City of Williamsburg.
        Beginning in 1780, the portion after the semicolon reads, Begun and
          Held in the Town of Richmond. In the County of Henrico. The journal for each session
        has its own title page and is individually paginated. The edition used is the one in which
        the journals for 1777–1786 are brought together in two volumes, with each journal published
        in Richmond in either 1827 or 1828 and often called the “Thomas W. White reprint.”, Oct. 1785, p. 36). The record tells nothing of the acrimony touched off by the resulting resolution although most of the delegates apparently liked the sections that would create obstructions for British shippers. On the other hand, they were afraid to endorse the whole resolution because it might entail the surrender of some power to the Confederation. This dilemma was by now an old story for JM, who readily discerned the strength of the opposition and knew that only deft handling could guide the entire set of propositions through to passage (Resolution Calling for the Regulation of Commerce by Congress, 14 Nov. 1785). Except for the popular section that favored a navigation act to retaliate against Great Britain for its postwar discrimination against American shipping—chiefly to the British West Indies—the resolution was too controversial for it to pass easily. A 5 percent import duty and a prohibition on interstate duties were old propositions that had partisans in the pro-Confederation ranks and enemies among the state-oriented delegates. The five-faceted resolution finally came to the Committee of the Whole on 30 November where only three sections emerged intact from the prior debate. The 5 percent impost was dropped, and with its departure JM lost interest in the business. He voted for an amendment to the resolutions that would have extended congressional authority over foreign commerce beyond a thirteen-year limitation (provided the extension carried by a two-thirds majority in Congress). This amendment lost, 28 to 79, on a complex split of votes that proved JM’s powers of persuasion had limitations when confronted by entrenched politicians jealous of any surrender of state powers to Congress. If JM ever needed proof that the Confederation was doomed because of the countervailing influence of parochial politics, the outcome here provided it. Probably with some pique, JM then joined a majority that voted to reconsider the emasculated resolution on 1 December. This vote (with the localists) can only be explained by JM’s conclusion that the thirteen-year limitation “so far destroyed its value” that supporters of the measure chose “to do nothing [rather] than to adopt it in that form” (JM to Jefferson, 22 Jan. 1786). As JM explained, much of the opposition was sectional in character, so that a suspicion spread that a navigation act (confining shipping to American bottoms) would permit New England shippers to abuse their advantage if given a virtual monopoly of American ocean-borne commerce. The resolution was tabled, but in the final hours of the session two developments indicated the hopes and fears of the delegates. The resolution was still on the table when a bill passed on 21 January “to impose additional tonnage [fees] on British vessels,” and at the same time a crack was left in the door for those who wanted a national approach to commercial regulations (JHDVJournal of the House of Delegates of the
          Commonwealth of Virginia; Begun and Held at the Capitol, in the City of Williamsburg.
        Beginning in 1780, the portion after the semicolon reads, Begun and
          Held in the Town of Richmond. In the County of Henrico. The journal for each session
        has its own title page and is individually paginated. The edition used is the one in which
        the journals for 1777–1786 are brought together in two volumes, with each journal published
        in Richmond in either 1827 or 1828 and often called the “Thomas W. White reprint.”, Oct. 1785, pp. 153–54; Hening, StatutesWilliam Waller Hening, ed., The Statutes at
          Large; Being a Collection of All the Laws of Virginia, from the First Session of the
          Legislature, in the Year 1619 (13 vols.; Richmond and Philadelphia, 1819–23)., XII, 32). A resolution, which JM credited to John Tyler, provided impetus for a national conference “to examine the relative situations and trade” of the several states. This was a halting step on the road to the Federal Convention of 1787. The first turn would take the nationalists to Annapolis.
This is a hindsight view, of course. In January 1786, JM was not certain that conventions would solve the problems burdening the Confederation. Left to his own devices, JM preferred “to trust to further experience” and hope the Confederation could right itself by adequate reforms rather than to cast about for “a temporary measure which may stand in the way of a permanent one” (JM to Washington, 9 Dec. 1785).
